EXHIBIT 10.1

AMENDED AND RESTATED CASUAL MALE RETAIL GROUP, INC.

ANNUAL INCENTIVE PLAN

 

  I. SUMMARY AND OBJECTIVES

Casual Male Retail Group, Inc. (“Company”) has developed this Annual Incentive
Plan (the “Incentive Plan”) to provide opportunities for eligible associates of
the Company and its subsidiaries to earn meaningful rewards for excellent annual
performance. The Incentive Plan aims to align the interests of the plan
participants with those of our shareholders. Bonus awards are cash payments
based on actual results measured against pre-established Company financial
performance (“Bonus Awards”). Bonus Awards are intended to provide a reward to
eligible plan participants and supplement the base salary program. A fiscal year
is referred to as a “Plan Year”. Bonus Awards made hereunder are stand-alone
awards and are not being made pursuant to the Company’s 2006 Incentive
Compensation Plan.

 

  II. ELIGIBILITY

 

  A. GENERAL ELIGIBILITY REQUIREMENTS

Each Company employee, who is a staff director (as that term is used by Company)
or higher, will be eligible to participate in the Incentive Plan (a
“Participant”). Unless specifically determined otherwise by the Compensation
Committee, a Participant whose employment terminates prior to the end of a Plan
Year or payment of the Bonus Award, other than as a result of permanent
disability, death or retirement (upon reaching Full Retirement age as defined by
Social Security), will not be eligible to receive a Bonus Award under the
Incentive Plan for that Plan Year.

 

  B. TRANSFERS TO OTHER BUSINESS UNITS

A Participant who transfers out of the Incentive Plan into a position in another
business unit is eligible for a partial Bonus Award based on the number of days
the associate was a Participant. The associate’s eligibility for a bonus for the
new position, if any, will be determined in accordance with any applicable bonus
plan for that position. In general, when an associate transfers to a new
position, any Bonus Awards are prorated based on the number of days employed in
the Incentive Plan.

 

  C. CHANGES IN POSITION

A Participant who changes from one management position to another, through a
promotion, transfer, or demotion is eligible for a prorated Bonus Award for each
position based on the number of days the Participant held each position during
the fiscal year.



--------------------------------------------------------------------------------

  D. TERMINATION

To be eligible for a Bonus Award, a Participant must be actively employed as of
the last day of the fiscal year and at the time the Bonus Award is distributed.

 

  E. COMPLIANCE WITH APPLICABLE REGULATIONS

In order to be eligible to receive a Bonus Award under this Incentive Plan, a
Participant must comply with all applicable state and federal regulations and
Company policies.

 

  F. LEAVES OF ABSENCE

A Participant who is on a Company-approved leave of absence in excess of 90 days
(per fiscal year) is not eligible for a Bonus Award for the portion of his/her
leave over 90 days unless otherwise approved by the Compensation Committee.

 

  G. RETIREMENT, DEATH OR DISABILITY

If a Participant retires (upon reaching Full Retirement age as defined by Social
Security) or leaves employment due to death or permanent disability before the
end of the Incentive Plan year, he/she will receive a pro-rated Bonus Award. The
pro-rated Bonus Award will be based on the number of days of active employment
in the fiscal year, provided there is an earned payout for that Plan Year and
all other eligibility requirements are met.

 

  III. THE INCENTIVE PLAN

Within 90 days after the beginning of each Plan Year, the Compensation Committee
will establish specific performance criteria for the payment of Bonus Awards for
that Plan Year. The performance criteria for the Company’s Key Executives (as
defined in the Company’s proxy) for each Plan Year will be based on EBITDA
(income from continuing operations before interest, taxes, depreciation and
amortization). The Compensation Committee may determine that special one-time or
extraordinary gains and/or losses should or should not be included in the
calculation of such measures. The performance criteria for other Participants
for each Plan Year may be based on one or more of the following measures which
include but are not limited to: EBITDA, sales, earnings per share, return on net
assets, return on equity, operating margin dollars, operating margin percent,
gross margin dollars, gross margin percent and/or customer service levels and/or
a combination of the above. With respect to customer service, customer service
target levels may be based on scores on blind test (“mystery”) shopping,
customer comment card statistics, customer relations statistics (e.g., number of
customer complaints), delivery response levels, and/or other customer service
metrics.

For each Plan Year, the Bonus Award will be based upon the performance criteria
selected by the Compensation Committee for that Plan Year. A specified
percentage of the Bonus Award will be paid, dependent upon the performance of
the



--------------------------------------------------------------------------------

Company as measured against the performance criteria. For any Bonus Award to be
paid, the Company must achieve at least a threshold of 70% of the performance
criteria for fiscal year 2008 and a threshold of 80% for fiscal years
thereafter. Bonus Awards are limited to 150% of a Participant’s Target Award (as
defined below).

 

  IV. PAYMENT CALCULATIONS

Each Participant will have a target bonus award (a “Target Award”) for each Plan
Year. Target Awards will be expressed as a percentage of the actual base
earnings (which is the blend of salary plus any salary adjustments made during
the course of the fiscal year) paid to the Participant during that Plan Year.
Company’s new hires or those becoming eligible to participate in the Incentive
Plan for a portion of the fiscal year will receive a pro-rata Bonus Award based
upon their base annual earnings for the period of time they are eligible. The
percentages for the Target Award will be approved by the Compensation Committee
based upon the Participant’s job level and responsibilities and may vary for
different officers and/or business units.

At the end of the Plan Year, the Compensation Committee shall determine the
amount, if any, to be paid to each Participant based on the extent that the
performance criteria was achieved and shall authorize Company to pay the
Participant the amount so determined.

Any Bonus Awards checks will be distributed within 90 days following the fiscal
year close.

 

  V. PLAN ADMINISTRATION

 

  A. ADMINISTRATION

The Incentive Plan will be administered by the Compensation Committee. The
Compensation Committee will have broad authority for determining target bonuses
and selecting performance criteria, as described below; for adopting rules and
regulations relating to the Incentive Plan; and for making decisions and
interpretations regarding the provisions of the Incentive Plan, the satisfaction
of performance criteria and the payment of bonuses under the Incentive Plan.

 

  B. EMPLOYMENT AT WILL

This Incentive Plan does not create an express or implied contract of employment
between Company and a Participant. Both Company and the Participants retain the
right to terminate the employment relationship at any time and for any reason.



--------------------------------------------------------------------------------

  C. BONUS PROVISIONS (AMENDMENTS AND TERMINATION)

Bonus Awards are not earned or vested until actual payments are made; Company
reserves the right at any time prior to actual payment of Bonus Awards to amend,
terminate and/or discontinue the Incentive Plan in whole or in part whenever it
is considered necessary.

The Incentive Plan may be amended or terminated by either the Board of Directors
or the Compensation Committee, provided that no amendment or termination of the
Incentive Plan after the end of a Plan Year may adversely affect the rights of
Participants with respect to their Bonus Awards for that Plan Year.

 

  D. RIGHTS ARE NON-ASSIGNABLE

Neither the Participant nor any beneficiary nor any other person shall have any
right to assign the right to receive payments hereunder, in whole or in part,
which payments are non-assignable and non-transferable, whether voluntarily or
involuntarily.

 

  E. WITHHOLDING

All required deductions will be withheld from the Bonus Awards prior to
distribution. This includes federal, state or local taxes.

 

  F. EMPLOYMENT AGREEMENTS

If a Participant has an employment agreement which references an annual
incentive plan bonus, this Incentive Plan describes how such bonus will be
determined and paid. To the extent there is any conflict between the language of
an employment agreement and this Plan, the language in the Incentive Plan shall
govern.